t c summary opinion united_states tax_court jeffrey s lindquist petitioner v commissioner of internal revenue respondent docket no filed date jeffrey s lindguist pro_se julia l wahl for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a deduction for a dependency_exemption for his son and whether petitioner is entitled to claim a child_tax_credit background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided at kane pennsylvania petitioner was previously married to cara leanne lindquist ms lindguist they had a child justin lindguist justin born date on date petitioner and ms lindquist entered into a marital termination agreement which provided in part beginning in calendar_year and for so long as the child of the parties is eligible to be claimed as a dependent_exemption for state and federal_income_tax purposes petitioner may claim the parties’ son justin scott lindquist as a dependent_exemption provided that petitioner is current in the child_support obligation as provided for herein ms lindquist shall execute any and all documents provided to ms lindquist by petitioner as are necessary for petitioner to successfully claim said child as a dependent_exemption petitioner and ms lindquist were divorced on date pursuant to the findings_of_fact conclusions of law order for judgment and judgment and decree of dissolution divorce decree by the district_court of the third judicial district for mower county minnesota mower county district_court under the divorce decree they were granted joint legal custody of justin while ms lindquist was granted sole physical custody similar to the marital termination agreement the divorce decree also provided that beginning in calendar_year and for so long as the child of the parties is eligible to be claimed as a dependent_exemption for state and federal_income_tax purposes petitioner may claim the parties’ son justin scott lindquist as a dependent_exemption provided that petitioner is current in the child_support obligation as provided for herein ms lindquist shall execute any and all documents provided to ms lindquist by petitioner as are necessary for petitioner to successfully claim said child as a dependent_exemption petitioner filed a federal_income_tax return return petitioner claimed a dependency_exemption for justin and claimed a child_tax_credit in the amount of dollar_figure petitioner did not attach to his return a written declaration executed by ms lindguist nor did petitioner ask ms lindquist to sign a form_8332 release of claim to exemption for child of divorced or separated parents for the taxable_year since he believed that she would not execute the required form petitioner further concluded that it would be unrealistic for him as a resident of ' according to respondent ms lindquist also claimed a dependency_exemption for justin for the taxable_year q4e- pennsylvania to return to the mower county district_court in minnesota to seek enforcement of the terms of the divorce decree in the notice_of_deficiency respondent disallowed the dependency_exemption deduction for justin and disallowed the child_tax_credit claimed by petitioner for the taxable_year discussion dependency_exemption a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not gualify as a dependent as to the support_test the taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents the custodial_parent is generally deemed to have furnished over half the support of such child and is thus permitted the dependency_exemption however an exception arises when the custodial_parent releases claim to the exemption pursuant to the provisions of sec_152 which provides --- - sec_152 support_test in case of divorced parents rtc -- exception where custodial_parent releases claim to exemption for the year --a child of parents shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1 4t a q a-3 temporary income_tax regs fed reg temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 - - date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either ona completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite petitioner did not comply with the provisions of sec_152 e and the regulations thereunder by attaching to his return a written declaration or form_8332 executed by ms lindquist petitioner as a noncustodial_parent is not entitled to the dependency_exemption for justin for the taxable_year petitioner nevertheless argues that he is current in his child_support obligation and that under the terms of the marital termination agreement and divorce decree he is entitled to the dependency_exemption he further points out that it is unrealistic for him as a resident of pennsylvania to return to the mower county district_court in minnesota to seek enforcement of the terms of the divorce decree we are not unsympathetic to petitioner’s position however we are bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 the internal_revenue_code is clear as to the precise circumstance in which a noncustodial_parent becomes entitled to a dependency_exemption see neal v commissioner t c memo respondent is sustained on this issue child_tax_credit a taxpayer may be entitled to claim a credit against tax with respect to each qualifying_child sec_24 the term qualifying_child is defined among other things as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 a for the reasons stated above petitioner is not entitled to a dependency_exemption deduction under sec_151 with respect to justin it therefore follows that petitioner is not entitled to a child_tax_credit under sec_24 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
